NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                                IN THE DISTRICT COURT OF APPEAL
                                                OF FLORIDA
                                                SECOND DISTRICT



JUDY DOLLAR HULCHER,               )
DOC # H47964,                      )
                                   )
           Appellant,              )
                                   )
v.                                 )                   Case No. 2D19-183
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed October 30, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for Polk
County; William D. Sites, Judge.

Robert L. Sirianni, Jr., of Brownstone, P.A.,
Winter Park, for Appellant.



PER CURIAM.


              Affirmed.




SILBERMAN, LaROSE, and MORRIS, JJ., Concur.